DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the hole transport layer and hole injection layer must be shown or the feature(s) canceled from the claim(s), such that the limitation “a thickness of the first insulating layer is smaller than a total thickness of the hole injection layer and the hold transport layer in a direction perpendicular to a plane where the display substrate is located” is shown in the drawings. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4, 7, 9, 12-16, and 19 are rejected under 35 U.S.C. 103 as unpatentable over Kajitani (U.S. Pub. No. 2013/0017752 A1) in view of Kobayashi (U.S. Patent No. 7,535,169 B2) and Park (U.S. Pub. No. 2018/0151628 A1).
Regarding claim 1, Kajitani discloses a display substrate, comprising:
a first insulating layer, comprising a plurality of first openings (FIGS. 1-2: 13, see paragraph 0043);
a pixel defining layer, located at a side of the first insulating layer and comprising a plurality of second openings (FIGS. 1-2: 14, see paragraph 0043), the plurality of second openings and the plurality of first openings being in a one-to-one correspondence relationship, the second opening communicating with the first opening corresponding to the second opening (FIGS. 1-2: openings in 13 correspond with openings in 14 to form pattern depicted in FIG. 1);
a plurality of organic light-emitting functional layers, located in the plurality of second openings (FIG. 2: 17, see paragraph 0048); and
a first electrode layer, located at a side of the first insulating layer opposite to the pixel defining layer (FIG. 2: 16, see paragraph 0048),
wherein an orthographic projection of the first insulating layer on a plane where the display substrate is located at least partially overlaps with an orthographic projection of a peripheral region of the second opening on the plane where the display substrate is located (FIG. 2: inner portions of 13 overlap with outer portions of opening in 14),
wherein the second opening comprises an intermediate region and the peripheral region, the intermediate region is located within the peripheral region (see annotated FIG. 2 below defining intermediate and peripheral regions); and
an orthographic projection of the intermediate region on the plane where the display substrate is located coincides with an orthographic projection of the first opening corresponding to the second opening on the plane where the display substrate is located (see annotated FIG. 2),
wherein a size of the intermediate region is not less than half of a size of the second opening in a first direction parallel to the plane where the display substrate is located (see annotated FIG. 2: intermediate region represents more than half of the distance in the X direction of the opening in 14);
wherein the first insulating layer and the pixel defining layer comprise different materials (FIG. 2: 13/14, see paragraph 0056), each of the plurality of organic light-emitting functional layers comprises a hole injection layer, a hole transport layer, an organic light-emitting layer, an electron transport layer and an electron injection layer (FIG. 2: 17, see paragraph 0096), and
the hole injection layer and the hole transport layer are formed by using ink-jet printing (see paragraphs 0083-0084, Kajitani discloses the layers within 17 are formed by ink-jet printing; Examiner further notes that this limitation is product-by-process language and Kajitani need only disclose the resultant structure in order to read upon the limitation; however because Kajitani does, in fact, teach ink-jet printing, a more in-depth discussion of the product-by-process rejection is omitted).
Kajitani discloses a thickness of the first insulating layer is between 30 nm and 500 nm (FIG. 2: 13, see paragraph 0046), a thickness of the hole injection layer is between 1 nm and 1000 nm (see paragraph 0115) and a thickness of the hole transport layer is between 1 nm and 1000 nm (see paragraph 0118). Thus, a range of the total thickness of the hole injection and hole transport layers is between 2 nm and 2000 nm, while a thickness of the first insulating layer is between 30 nm and 500 nm. 
Applicant claims a ratio of thicknesses such that the thickness of the first insulating layer is less than a combined thickness of the hole injection and hole transport layers. This claimed ratio is overlapped by the values taught in Kajitani. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the device so as to have the claimed ratio of thicknesses. The rationale being that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Kajitani further discloses conditions regarding the size of the peripheral region (see paragraph 0075 discussing a 0.1 - 3 micron spacing between the edges of 13 and 14) and the second opening (see paragraph 0047). However, the reference does not explicitly disclose a ratio of 1/2 - 2/3 as claimed.
Kobayashi discloses that the relative size of the intermediate and peripheral regions is results-effective insofar as it enables the formation of the functional layers with a pre-determined profile (FIG. 4(c), see col. 12. line 65 - col. 13, line 14, the analogous ratio to that claimed is the size of D relative to B+D+B, this ratio depends on the selection of a suitable distance B which Kobayashi discloses as directly relating to the ability to control the deposition profile).
It would have been obvious to one of ordinary skill in the art before the effective filing date, from the teachings of Kobayashi, to optimize the ratio of the intermediate region to the second opening, and arrive at the claim 1 limitation. The motivation to do so is that the reference disclose both the general conditions and results-effective nature of the relative sizes, and "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The combination is silent in regard to the first electrode layer comprises a first film layer, a second film layer, and a third film layer stacked with each other.
Park discloses the first electrode layer comprises a first film layer, a second film layer, and a third film layer stacked with each other (FIG. 4: 261, see paragraph 0108), the first film layer and third film layer are at an outer side and comprise ITO (see paragraph 0108; film is ITO/AL/ITO meaning the outer layers are ITO layers), and the second film layer is in a middle of the first electrode layer, a reflective layer and comprises a metal conductive material (see paragraph 0108, AL layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Park to the teachings of Kajitani so as to form the electrode with high reflectance (see paragraph 0108). Furthermore, it would have been obvious to use the specific material of the electrode of Park as the material of the electrode in Kajitani. The rationale being that the combination yields the predictable results of allowing for the selection of known materials (ITO/AL/ITO) based on their suitability for the intended use as an electrode in an OLED stack. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

    PNG
    media_image1.png
    316
    904
    media_image1.png
    Greyscale

[ANNOTATED FIG. 2]
Regarding claim 4, Kajitani discloses the first insulating layer is lyophilic and the pixel defining layer is lyophobic (see paragraph 0078).
Regarding claim 7, Kajitani discloses the first electrode comprises a plurality of first electrodes, the plurality of first electrodes and the plurality of second openings are in a one-to-one correspondence relationship, and the display substrate further comprises a common electrode located at a side of the plurality of organic light-emitting functional layers facing away from the first electrode layer (FIG. 2: 18, see paragraph 0048).
Regarding claim 9, Kajitani discloses the first electrode layer is configured as a reflective electrode (see paragraph 0110 and 0048 indicating 16 can be the cathode).
Regarding claim 12, Kajitani discloses the plurality of light-emitting functional layers comprise an organic light-emitting layer, and one or a combination of a HIJ, HTL, ETL, and an EIL (see paragraph 0095).
Regarding claim 13, Kajitani, as modified by Kobayashi, discloses a display panel, comprising the display substrate according to claim 1 (see paragraph 0040 and rejection of claim 1 above).
Regarding claim 14, Kajitani discloses A manufacturing method of a display substrate, comprising:
forming a first electrode layer (FIG. 2: 16, see paragraph 0048);
forming a first insulating layer having a plurality of first openings at a side of the first electrode layer (FIG. 2: 13, see paragraph 0043)
forming a pixel defining layer having a plurality of second openings at a side of the first insulating layer opposite to the first electrode layer, wherein the plurality of second openings and the plurality of first openings are in a one-to-one correspondence relationship, at least a portion of the second opening overlaps with the first opening corresponding to the second opening (FIG. 2: 14, see paragraph 0043); and
forming an organic light-emitting functional layer in the first opening and the second opening which correspond to each other (FIG. 2: 17, see paragraph 0038);
wherein an orthographic projection of the first insulating layer on a plane where the display substrate is located at least partially overlaps with an orthographic projection of a peripheral region of the second opening on the plane where the display substrate is located, wherein the second opening comprises an intermediate region and the peripheral region, the intermediate region is located within the peripheral region (see annotated FIG. 2 above); and
an orthographic projection of the intermediate region on the plane where the display substrate is located coincides with an orthographic projection of the first opening corresponding to the second opening on the plane where the display substrate is located (see annotated FIG.2  above),
wherein a size of the intermediate region is not less than half of a size of the second opening in a first direction parallel to the plane where the display substrate is located (see annotated FIG. 2: intermediate region represents more than half of the distance in the X direction of the opening in 14);
wherein the first insulating layer and the pixel defining layer comprise different materials (FIG. 2: 13/14, see paragraph 0056), each of the plurality of organic light-emitting functional layers comprises a hole injection layer, a hole transport layer, an organic light-emitting layer, an electron transport layer and an electron injection layer (FIG. 2: 17, see paragraph 0096), and
the hole injection layer and the hole transport layer are formed by using ink-jet printing (see paragraphs 0083-0084, Kajitani discloses the layers within 17 are formed by ink-jet printing).
Kajitani discloses a thickness of the first insulating layer is between 30 nm and 500 nm (FIG. 2: 13, see paragraph 0046), a thickness of the hole injection layer is between 1 nm and 1000 nm (see paragraph 0115) and a thickness of the hole transport layer is between 1 nm and 1000 nm (see paragraph 0118). Thus, a range of the total thickness of the hole injection and hole transport layers is between 2 nm and 2000 nm, while a thickness of the first insulating layer is between 30 nm and 500 nm. 
Applicant claims a ratio of thicknesses such that the thickness of the first insulating layer is less than a combined thickness of the hole injection and hole transport layers. This claimed ratio is overlapped by the values taught in Kajitani. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the device so as to have the claimed ratio of thicknesses. The rationale being that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Kajitani further discloses conditions regarding the size of the peripheral region (see paragraph 0075 discussing a 0.1 - 3 micron spacing between the edges of 13 and 14) and the second opening (see paragraph 0047). However, the reference does not explicitly disclose a ratio of 1/2 - 2/3 as claimed.
Kobayashi discloses that the relative size of the intermediate and peripheral regions is results-effective insofar as it enables the formation of the functional layers with a pre-determined profile (FIG. 4(c), see col. 12. line 65 - col. 13, line 14, the analogous ratio to that claimed is the size of D relative to B+D+B, this ratio depends on the selection of a suitable distance B which Kobayashi discloses as directly relating to the ability to control the deposition profile).
It would have been obvious to one of ordinary skill in the art before the effective filing date, from the teachings of Kobayashi, to optimize the ratio of the intermediate region to the second opening, and arrive at the claim 1 limitation. The motivation to do so is that the reference disclose both the general conditions and results-effective nature of the relative sizes, and "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The combination is silent in regard to the first electrode layer comprises a first film layer, a second film layer, and a third film layer stacked with each other.
Park discloses the first electrode layer comprises a first film layer, a second film layer, and a third film layer stacked with each other (FIG. 4: 261, see paragraph 0108), the first film layer and third film layer are at an outer side and comprise ITO (see paragraph 0108; film is ITO/AL/ITO meaning the outer layers are ITO layers), and the second film layer is in a middle of the first electrode layer, a reflective layer and comprises a metal conductive material (see paragraph 0108, AL layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Park to the teachings of Kajitani so as to form the electrode with high reflectance (see paragraph 0108). Furthermore, it would have been obvious to use the specific material of the electrode of Park as the material of the electrode in Kajitani. The rationale being that the combination yields the predictable results of allowing for the selection of known materials (ITO/AL/ITO) based on their suitability for the intended use as an electrode in an OLED stack. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 15, Kajitani discloses the forming an organic light-emitting functional layer comprises using ink-jet printing (see paragraph 0084).
Regarding claim 16, Kajitani discloses the first electrode layer is formed as a reflective electrode (see paragraph 0110 and 0048 indicating 16 can be the cathode).
Regarding claim 19, Kajitani discloses the first electrode comprises a plurality of first electrodes, the plurality of first electrodes and the plurality of second openings are in a one-to-one correspondence relationship, and the display substrate further comprises a common electrode located at a side of the plurality of organic light-emitting functional layers facing away from the first electrode layer (FIG. 2: 18, see paragraph 0048).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajitani (U.S. Pub. No. 2013/0017752 A1) in view of Kobayashi (U.S. Patent No. 7,535,169 B2) and Park (U.S. Pub. No. 2018/0151628 A1) as applied to claim 1 above, and further in view of Joo et al. (U.S. Pub. No. 2014/0319475 A1).
Regarding claim 5, Kajitani is silent in regard to a cross-sectional shape of the pixel defining layer is step-shaped.
Joo discloses a cross-sectional shape of the pixel defining layer is step-shaped (FIG. 1B: 15/16, see paragraph 0036). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the shape of Joo to the PDL of Kajitani so as to uniformize the thickness of deposited organic layers (see paragraph 0041). 
Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajitani (U.S. Pub. No. 2013/0017752 A1) in view of Kobayashi (U.S. Patent No. 7,535,169 B2) and Park (U.S. Pub. No. 2018/0151628 A1) as applied to claims 1 and 14, respectively, above, and further in view of Choi et al. (U.S. Pub. No. 2017/0338292 A1).
Regarding claim 10, Kajitani is silent in regard to the first insulating layer comprising a light shielding material. 
Choi discloses a first insulating layer comprising a light shielding member (FIG. 2: PDL, see paragraph 0056). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Choi to the teachings of the combination so as to prevent reflection, diffraction, and/or scattering of the light (see paragraph 0056). 
Regarding claim 18, Kajitani is silent in regard to the first insulating layer comprising a light shielding material. 
Choi discloses a first insulating layer comprising a light shielding member (FIG. 2: PDL, see paragraph 0056). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Choi to the teachings of the combination so as to prevent reflection, diffraction, and/or scattering of the light (see paragraph 0056). 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajitani (U.S. Pub. No. 2013/0017752 A1) in view of Kobayashi (U.S. Patent No. 7,535,169 B2) and Park (U.S. Pub. No. 2018/0151628 A1) as applied to claim 1 above, and further in view of Park et al. (U.S. Pub. No. 2019/0088906 A1, referred to herein as Park-2).
Regarding claim 11, Kajitani is silent in regard to a black matrix, located at a side of the common electrode facing away from the pixel defining layer, wherein an orthographic projection of the black matrix on the plane where the display substrate is located is located within an orthographic projection of the first insulating layer on the plane where the display substrate is located.
Park-2 discloses a black matrix, located at a side of the common electrode facing away from the pixel defining layer, wherein an orthographic projection of the black matrix on the plane where the display substrate is located is located within an orthographic projection of the first insulating layer on the plane where the display substrate is located (FIG. 8: 40, see paragraph 0111). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Park-2 to the teachings of Kajitani so as to minimize external light reflection and optimize color output (see paragraph 0113).
Response to Arguments
Applicant's arguments filed August 19, 2022 have been fully considered but they are not persuasive. Applicant argues on page 9 of the filed remarks that “Kajitani fails to disclose the thickness of the first partition wall member 13, and also fails to disclose that the hole injection layer and the hole transport layer are formed by ink-jet printing.”
However, paragraph 0046 of Kajitani explicitly sets forth a range of thicknesses for the first partition wall member, and paragraphs 0083-0084 disclose that the hole injection layer and the hole transport layer are formed by ink-jet printing. As such, Applicant’s rationale for arguing that Kajitani does not render the newly added limitations obvious is not persuasive, and the claim is rejected as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819